DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites, “the first thin film portion is shorter than the first main electrode portion, and the first thin film portion opposing the second main electrode portion is longer than the first thin film portion opposing the second connection portion”, which would indicate up to three “the first thin film portion”. 
It is suggested the claim be amended to recite, “a region of the first thin film portion opposing the second main electrode portion is longer than a region of the first thin film portion opposing the second connection portion” or similar language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,608,600 to Lavene in view of WIPO Publication 2016/150298 to Yan et al. (hereinafter Yan; see also provided machine translation). 
Claim 1
Lavene (FIG. 1-3) discloses a film capacitor comprising:
a stacked body including:
	a first dielectric film (21) having a first surface and a second surface opposite to the first surface;
	a second dielectric film (26) having a first surface and a second surface opposite to the first surface, the second dielectric film (26) being arranged such that the first surface of the second dielectric film (26) opposes the second surface of the first dielectric film (21);
	a first internal electrode (20) on the first surface of the first dielectric film (21), the first internal electrode (20) including a first connection portion (27), a first main electrode portion (20) contiguous with the first connection portion (27) and thinner than the first connection portion (27); and
	a second internal electrode (25) between the first dielectric film (21) and the second dielectric film (26), the second internal electrode (25) including a second connection portion (22), and a second main electrode portion (25) contiguous with the second connection portion (22) and thinner than the second connection portion (22), wherein
	the first main electrode portion (20) opposes the second main electrode portion (25) with the first dielectric film (21) interposed therebetween, and does not oppose the second connection portion (22; column 4 lines 20-31);
a first external electrode on a first end surface of the stacked body and electrically connected to the first connection portion (27) of the first internal electrode (20) and separated from the second internal electrode (25; column 4 lines 53-60); and
a second external electrode on a second end surface of the stack body opposite the first end surface and electrically connected to the second connection portion (22) of the second internal electrode (25) and separated from the first internal electrode (20; column 4 lines 53-60), as recited in claim 1.
Lavene does not expressly disclose a first thin film portion extending from the first main electrode portion and thinner than the first main electrode portion, and the first thin film portion opposes the second connection portion with the first dielectric film interposed therebetween, as recited in claim 1.
Yan (FIG. 1) teaches a first thin film portion (2-3) extending from a first main electrode portion (2-2) and thinner than the first main electrode portion (2-2), and the first thin film portion (2-3) opposes a second connection portion (2-1) with a first dielectric film (1) interposed therebetween (Yan: Summary of the Invention: blank area 3 is 2-4 mm, connection area 2-1 is 3-10 mm, which in example 1 is equal to, and in examples 2-4 is wider than, the blank area, which results in the thin film portion opposing the connection portion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yan with Lavene to incorporate stepped metalized films as taught by Yan as the first and second metalized films taught by Lavene and thereby have a first thin film portion oppose the second connection portion with the first dielectric film interposed therebetween, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for high withstand voltage, strong ability to withstand ripple currents, and a film not easily oxidized (Yan: Summary of the Invention).
Claim 2
Lavene with Yan teaches the film capacitor according to claim 1, wherein the second internal electrode (Lavene 25) is on the first surface of the second dielectric film (26; FIG. 1).
Claim 3
Lavene with Yan teaches the film capacitor according to claim 1, wherein the second internal electrode (Lavene 25) is on the second surface of the first dielectric film (21; FIG. 3).
Claim 4
Lavene with Yan teaches the film capacitor according to claim 1, wherein 
the second internal electrode (Lavene 25) further includes a second thin film portion (as above regarding Yan FIG. 1: 2-3) extending from the second main electrode portion (Lavene 25) and is thinner than the second main electrode portion (25; see Yan FIG. 1), the second main electrode portion (Lavene 25) does not oppose the first connection portion (27) with the first dielectric film (21) interposed therebetween, and
the second thin film portion (Yan 2-3) opposes the first connection portion (Lavene 27; Yan 2-1) with the first dielectric film (Lavene 21, Yan 1) interposed therebetween (as above regarding Claim 1).
Claim 7
Lavene with Yan teaches the film capacitor according to claim 1, wherein the first thin film portion (Yan 2-3) opposes both the second main electrode portion (25) and the second connection portion (22; Yan: Summary of the Invention: area 2-2 has a width of ¼ to ½ of the total width of the base film, blank area 3 is 2-4 mm, area 2-1 is 3-10 mm which in example 1 is equal to, and in examples 2-4 is wider than, the blank area; accordingly, as above regarding claim 1, Lavene with Yan teaches the first thin film portion opposes both the second main electrode portion and the second connection portion).
Claim 8
Lavene with Yan teaches the film capacitor according to claim 7, wherein, in a direction from the first external electrode toward the second external electrode, the first thin film portion (Yan 2-3) is shorter than the first main electrode portion (Yan 2-2; Yan: Summary of the Invention: area 2-2 has a width of ¼ to ½ of the total width of the base film), and the first thin film portion opposing the second main electrode portion (2-2) is longer than the first thin film portion opposing the second connection portion (2-1; Yan: Summary of the Invention: area 2-2 has a width of ¼ to ½ of the total width of the base film, blank area 3 is 2-4 mm, area 2-1 is 3-10 mm which in example 1 is equal to, and in examples 2-4 is wider than, the blank area).
Claim 9
Lavene with Yan teaches the film capacitor according to claim 8, as shown above.
Lavene does not expressly disclose wherein, in the direction from the first external electrode toward the second external electrode, a length of the first thin film portion opposing the second main electrode portion is 4 mm or less, as recited in claim 9, as the drawings of Lavene are not expressly disclosed as scale drawings (see MPEP 2125).
Where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Accordingly, as a device having the claimed relative dimensions would not perform differently than the cited prior art device, such a change to Lavene would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a common practice which normally requires only ordinary skill in the art and hence is considered a routine expedient. Additionally, Applicant has not demonstrated the criticality of the specific limitation (see MPEP 2144.04).
Claim 10
Lavene with Yan teaches the film capacitor according to claim 1, wherein the second connection portion (Yan 2-1) is made of a material having a lower electrical conductivity (zinc-aluminum) than the first thin film portion (2-3; Yan Summary of the Invention, “zone 3 is made of pure aluminum”, “the regions 1 and 2 are generally zinc-aluminum metal layers”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lavene with Yan in view of CN Publication 205428701 to Chen (see also provided machine translation). 
Claim 5
Lavene with Yan teaches the film capacitor according to claim 1, as shown above.
Lavene does not expressly disclose wherein a maximum thickness of the first thin film portion is smaller than a difference between a maximum thickness of the first connection portion and a maximum thickness of the first main electrode portion, as recited in claim 5.
Chen (FIG. 1) teaches a first thin film portion (6) extending from a first main electrode portion (5) and thinner than the first main electrode portion (5), wherein a maximum thickness of the first thin film portion (6) is smaller than a difference between a maximum thickness of the first connection portion (4) and a maximum thickness of the first main electrode portion (paragraph 7: H3: 3-4 nm is smaller than the difference between H1: 90 nm and H2: 30 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chen with Lavene with Yan to incorporate the relative thicknesses of stepped metalized films taught by Chen in the structure taught by Lavene with Yan, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a self-healing film with areas of different resistance, allowing for almost zero capacitance loss when self-healing (Chen paragraph 8).
Claim 6
Lavene with Yan teaches the film capacitor according to claim 1, as shown above.
Lavene does not expressly disclose wherein a maximum thickness of the first thin film portion is 7 nm or less, as recited in claim 6.
Chen (FIG. 1) teaches a first thin film portion (6) extending from a first main electrode portion (5), wherein a maximum thickness of the first thin film portion (6) is 7 nm or less (paragraph 7: H3: 3-4 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chen with Lavene with Yan to incorporate stepped metalized films with a maximum thickness of the thin film portion as taught by Chen in the structure taught by Lavene with Yan, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a self-healing film with areas of different resistance, allowing for almost zero capacitance loss when self-healing (Chen paragraph 8).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lavene with Yan in view of US Patent 5,696,663 to Unami et al. (hereinafter Unami).
Claim 11
Lavene with Yan teaches the film capacitor according to claim 1, wherein the second internal electrode (Lavene 25) is provided on the first surface of the second dielectric film (26; FIG. 1).
Lavene does not expressly disclose wherein the second connection portion is made of a material having a lower electrical conductivity on a side opposing the first thin film portion with the first dielectric film interposed therebetween than on a side opposing the second dielectric film, as recited in claim 11.
Unami (FIG. 3B) teaches wherein a connection portion (6A) is made of a material having a lower electrical conductivity (zinc) on a side opposing another electrode and a second dielectric film interposed therebetween than on a side (aluminum layer 5a) opposing the dielectric film (4a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Unami with Lavene with Yan to incorporate a zinc layer on an aluminum film as taught by Unami in the structure taught by Lavene with Yan, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for capacitor of small size and light weight with a heavy edge construction with higher allowable maximum current (Unami column 3 lines 26-42).
Claim 12
Lavene with Yan teaches the film capacitor according to claim 10, wherein the first thin film portion (Yan 2-3) is made of a material containing aluminum as a main component thereof (Yan Summary of the Invention, “zone 3 is made of pure aluminum”).
Lavene does not expressly disclose the second connection portion is made of a material containing zinc as a main component thereof, as recited in claim 12.
Unami (FIG. 3B) teaches wherein a connection portion (6A) is made of a material containing zinc as a main component thereof, and an electrode (5A) is made of a material containing aluminum as a main component thereof (Unami column 3 lines 26-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Unami with Lavene with Yan to incorporate a connection portion and electrode material as taught by Unami in the structure taught by Lavene with Yan, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for capacitor of small size and light weight with a heavy edge construction with higher allowable maximum current (Unami column 3 lines 26-42).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lavene with Yan in view of US Publication 2014/0368970 to Ichikawa et al. (hereinafter Ichikawa).
Lavene with Yan teaches the film capacitor according to claim 1, as shown above.
Lavene does not expressly disclose wherein the first dielectric film contains a curable resin as a main component thereof, and the second dielectric film contains a curable resin as a main component thereof, as recited in claim 13 (see, e.g., Lavene column 1 lines 19-21: polyester encompasses both thermoplastic and thermosetting materials).
Ichikawa (paragraph 18-20) teaches the use of a curable resin as a main component of a dielectric film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ichikawa with Lavene with Yan to incorporate a dielectric film as taught by Ichikawa in the structure taught by Lavene with Yan, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for reduced dielectric loss tangent (Ichikawa paragraph 2) and allows for use of the capacitor at high frequency and high temperature without problems (paragraph 22-23).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,757,607 to Folli in view of Yan in view of JP Publication 2015-106608 to Nitta et al. (hereinafter Nitta; see also provided machine translation).
Claim 14
Folli (FIG. 7) discloses a film capacitor comprising:
a stacked body including:
	a first dielectric film (701’) having a first surface (top) and a second surface (bottom) opposite to the first surface (top);
	a second dielectric film (701) having a first surface (top) and a second surface (bottom) opposite to the first surface (top), the second dielectric film (701) being arranged such that the first surface (top) of the second dielectric film (701) opposes the second surface (bottom) of the first dielectric film (701’; when wound, film 105 is also positioned below film 106, similar to the arrangement shown in application FIG. 8);
	a first internal electrode (601’) on the first surface (top) of the first dielectric film (701’), the first internal electrode (601’) including a first main electrode portion (601’); and
	a second internal electrode (left 601) between the first dielectric film (701’) and the second dielectric film (701), the second internal electrode (left 601) including a first connection portion (left 501), a second main electrode portion (left 601) contiguous with the first connection portion (left 501) and thinner than the first connection portion (left 501), a second connection portion (right 501), and a third main electrode portion (right 601) separated from the second main electrode portion (left 601; separated by 405) and contiguous with the second connection portion (right 501) and thinner than the second connection portion (right 501), 
	wherein the first main electrode portion (601’) opposes the second main electrode portion (left 601) and the third main electrode portion (right 601) with the first dielectric film (701’) interposed therebetween, and does not oppose the second connection portion (right 501; when wound, film 105 is also positioned below film 106, similar to the arrangement shown in application FIG. 8), as recited in claim 14.
Folli does not expressly disclose a first thin film portion extending from the first main electrode portion and thinner than the first main electrode portion, wherein the first thin film portion opposes the second connection portion with the first dielectric film interposed therebetween;
Yan (FIG. 1) teaches a first thin film portion (2-3) extending from a first main electrode portion (2-2) and thinner than the first main electrode portion (2-2), wherein the first thin film portion (2-3) opposes a second connection portion (2-1) with a first dielectric film (1) interposed therebetween (Yan: Summary of the Invention: blank area 3 is 2-4 mm, connection area 2-1 is 3-10 mm, which in example 1 is equal to and in examples 2-4 is wider than the blank area, which results in the thin film portion opposing the connection portion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yan with Folli to incorporate a thin portion of a metalized film as taught by Yan with the first main electrode taught by Folli and thereby have a first thin film portion oppose the second connection portion with the first dielectric film interposed therebetween, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a larger self-healing area, high withstand voltage, strong ability to withstand ripple currents, and a film not easily oxidized (Yan: Summary of the Invention).
Folli does not expressly disclose a first external electrode on a first end surface of the stacked body and electrically connected to the first connection portion of the second internal electrode and separated from the first internal electrode; and a second external electrode on a second end surface of the stack body opposite the first end surface and electrically connected to the second connection portion of the second internal electrode and separated from the first internal electrode, as recited in claim 14.
Nitta (FIG. 1) teaches a first external electrode (left 4) on a first end surface of a stacked body and electrically connected to a first connection portion of a second internal electrode (left 9) and separated from a first internal electrode (3); and a second external electrode (right 4) on a second end surface of the stack body opposite the first end surface and electrically connected to a second connection portion of a second internal electrode (right 9) and separated from the first internal electrode (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nitta with Folli with Yan to incorporate external electrodes as taught by Nitta with the teachings of Folli with Yan, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for application by spraying zinc or other metal material or alloy on one end of the film to form the metallicon electrodes which are then electrically connected to the outside by soldering or welding a metal bus bar or lead wire (Nitta Embodiment 1).
Claim 15
Folli with Yan with Nitta teaches the film capacitor according to claim 14, wherein 
the first internal electrode (Folli 601’ as modified by Yan, above) further includes a second thin film portion (Yan 2-3) extending from the first main electrode portion (2-2) toward the first external electrode (Folli left 601) and thinner than the first main electrode portion (Yan 2-2), the first main electrode portion (Folli ‘601) does not oppose the first connection portion (left 501) with the first dielectric film (701’) interposed therebetween, and
the second thin film portion (Folli 601’ as modified by Yan) opposes the first connection portion (Folli left 501) with the first dielectric film (701’) interposed therebetween (as above regarding claim 14 and Folli 601’ as modified by Yan).
Claim 16
Folli with Yan with Nitta teaches the film capacitor according to claim 14, wherein the second internal electrode (Folli left 601) is on the first surface (top) of the second dielectric film (701; Folli FIG. 7).
Claim 17
Folli with Yan with Nitta teaches the film capacitor according to claim 14, as shown above.
Folli does not expressly disclose wherein the second internal electrode is on the second surface of the first dielectric film, as recited in claim 17.
Nitta (FIG. 4) teaches wherein a second internal electrode (left 9) is on a second surface (bottom) of a first dielectric film (25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nitta with Folli with Yan to incorporate a double sided metalized film as taught by Nitta with the teachings of Folli with Yan, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for greater positional accuracy of the vapor-deposited metal on both sides of the same film (Nitta Embodiment 2).
Claim 18
Folli with Yan with Nitta teaches the film the film capacitor according to claim 1, wherein the second connection portion (Yan 2-1) is made of a material having a lower electrical conductivity (zinc-aluminum) than the first thin film portion (2-3; Yan Summary of the Invention, “zone 3 is made of pure aluminum”, “the regions 1 and 2 are generally zinc-aluminum metal layers”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Folli with Yan with Nitta in view of Unami.
Folli with Yan with Nitta teaches the film capacitor according to claim 18, wherein the first thin film portion (Yan 2-3) is made of a material containing aluminum as a main component thereof (Yan Summary of the Invention, “zone 3 is made of pure aluminum”).
Folli does not expressly disclose the second connection portion is made of a material containing zinc as a main component thereof, as recited in claim 19.
Unami (FIG. 3B) teaches wherein a connection portion (6A) is made of a material containing zinc as a main component thereof, and an electrode (5A) is made of a material containing aluminum as a main component thereof (Unami column 3 lines 26-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Unami with Folli with Yan with Nitta to incorporate a connection portion and electrode material as taught by Unami in the structure taught by Folli with Yan with Nitta, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for capacitor of small size and light weight with a heavy edge construction with higher allowable maximum current (Unami column 3 lines 26-42).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 11-20 of copending Application No. 16/918,403 (hereinafter ‘403). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1-4, ‘403 teaches the limitations of claims 1-4 in ‘403 claims 1-4.
Regarding claim 5, ‘403 teaches the limitations of claim 5 in ‘403 claim 7.
Regarding claims 10-13, ‘403 teaches the limitations of claims 10-13 in ‘403 claims 11-14.
Regarding claims 14-19 ‘403 teaches the limitations of claims 14-19 in ‘403 claims 15-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2016072671 (see, e.g., FIG. 3A); CN 108711512 (see, e.g., FIG. 2); and US 6222721 (see, e.g., FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848